Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a method for cleaning engine deposits having the recited steps, including:
analyze preselected engine characteristics from the OBD port selected from a group comprising: 
engine revolutions per minute (rpm), 
catalytic convertor temperature, 
engine coolant temperature, 
mass air flow (MAF), and 
manifold absolute pressure (MAP), and 
adjust a flow of cleaning fluid from the cleaning fluid reservoir to the inlet port of the vehicle’s combustion system based on at least one of said preselected engine characteristics.
The closest prior art of record Liu (U.S. 20160305318), Martin et. al. (U.S. 20160252025) and Thompson et. al. (U.S. 20160215690), separately, or in combination, fail to teach analyzing preselected engine characteristics from the OBD port and adjusting a flow of cleaning fluid from a fluid delivery machine to a first inlet port based upon at least one of the preselected engine characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747